Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to the request for continued examination filed 8/27/2020.
Claims 3, 13 and 18 were previously cancelled.
Claims 2 and 12 have been cancelled.
Claims 21-25 are new claims.
Claims 1, 11 and 16 have been amended.
Claims 1, 4-11, 14-17 and 19-25 are pending.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 8/31/2020 and 2/26/2021 have been considered by the Examiner and initialed herewith.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/27/2020.


Response to Arguments/Amendments
As it relates to applicant’s arguments regarding the 35 U.S.C. § 101 rejection and the pending claims, applicant states, “…Examiner’s assertion that applicant’s claims recite a method of organizing human activity, the rejection is flawed...”, and that, “…the claim recites no activity whatsoever that would properly be characterized as an interaction between people…”.  Applicant then states, “…the virtual team is a practical application because it helps the user to identify the teams that would be more valuable such as by working with teammates having similar skills…”.Examiner respectfully disagrees and maintains that claims 1, 4-11, 14-17 and 19-25 are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1 1, 4-11, 14-17 and 19-25 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims fall within one of the four statutory categories. Claim 1 recites in part, “…generating…skill metrics for members…, “…detecting a request…, “…identifying divisions within the company and employees of each division…, “…calculating… similarity values between the first member and each employee of each division…,”…for each division within the company calculating a team similarity value…”, “…identifying…a virtual team…, “…ranking…the virtual team…, “…presentation of one or more of the virtual teams…”. Examiner asserts Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Simply automating a judicial exception is not the integration into a practical application, as drafted, the claims are still simply the mere instructions to ‘apply’ the judicial exception with a “one or more processors”, “user interface”, “memory”, “non-transitory machine-readable storage medium”. Here, there is no improvement to the “one or more processors”, “user interface”, “memory”, “non-transitory machine-readable storage medium”, simply that there is an increase in efficiency and speed due to the use of a computer. Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687F.3d 1266, 1278 (Fed. Cir.2012) (“[T]he fact that the required calculations could be performed more efficiently via computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F. 3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” Independent claims 11 and 16 recite substantially similar limitations as independent claim 1, therefore they are also held to an abstract idea. Hence, Examiner maintains that the claims are directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more. See Supreme Court Decision in Alice Corp. Pty. Ltd. V. CLS Bank Intl, 573 U.S.134 S. Ct.2347, 110 U.S. P. Q.2d 1976 (2014) as well as MPEP 2106 for further analysis and explanation.
As it relates to the 35 U.S.C. § 103(a) rejection, applicant’s amendments necessitated new grounds of rejection, therefore the arguments are moot. Examiner has modified the rejection to address applicants’ amendments as noted in this Non-Final Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-11, 14-17 and 19-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 4-11, 14-17 and 19-25 are directed to a process (an act, or series of acts or steps),a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or machinery). Thus, each of the claims falls within one of the four statutory categories  
Step 2A-Prong 1: Representative claims 1, 11 and 16  [except ‘“one or more processors”, “user interface”, “memory”, “non-transitory machine-readable storage medium”] is directed to a mental process for identifying, ranking, providing virtual teams based on similarity of skill metrics. For example, a human being can identify divisions of a company, and division employees of each division; calculate similarity values, identify/rank virtual teams and present virtual teams based on similarity values. Claim 1 is also directed as a whole [except “one or more processors”, “user interface”, “memory”, “non-transitory machine-readable storage medium”] to certain methods of organizing human activities based on following rules and instructions for identifying, ranking, providing virtual teams based on similarity of skill metrics. The claim relates to analyzing skill metrics and determining similarity values of a member and employee in order to present and rank virtual teams based on team similarity values which is uses a particular sequence of rules/instruction, hence interpreted as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) grouping of abstract idea. Thus, the claim recites an abstract idea.
Step 2A-Prong2:  This judicial exception is not integrated into a practical application because the additional elements [“one or more processors”, “user interface”, “memory”, “non-transitory machine-readable storage medium”] are recited at a high-level of generality and under their broadest reasonable interpretation includes generic computer and networking components performing generic computer functions generating, detecting, calculating, identifying, ranking and presenting data (virtual team(s)) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f). Further the step of presenting one or more virtual teams in a user interface amounts to adding insignificant extra solution activity to the judicial exception-see MPEP 2106.05(g). Accordingly, these additional elements as evidenced in applicant’s specification (¶35: “…One general aspect includes a system including a memory including instructions and one or more computer processors….”;¶38: “…The client device 104 may comprise, but is not limited to, a mobile phone, a desktop computer, a laptop, a portable digital assistant (PDA), a smart phone, a tablet, a book reader, a netbook, a multi-processor system, a microprocessor-based or programmable consumer electronic system, or any other communication device that a user 130 may utilize to access the social networking server 112…”;¶192: “…The machine 1700 may include processors 1704, memory/storage 1706, and I/O components 1718, which may be configured to communicate with each other such as via a bus 1702…”;¶193: “…The memory/storage 1706 may include a memory 1714, such as a main memory, or other memory storage, and a storage unit 1716, both accessible to the processors 1704 such as via the bus 1702...the memory 1714, the storage unit 1716, and the memory of the processors 1704 are examples of machine-readable media…”) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a); applying the judicial exception with, or by use of a particular machine as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking he use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The courts have found the computer functions of storing information, receiving information, processing information and transmitting/displaying the information as well-understood, routine and conventional computer activities. The claims do not solve any problem which is inherently rooted to computing technology, but rather improve upon the abstract idea for ranking and presenting virtual teams based on similarity of skill metrics in a computer environment.  Thus, under Step 2A-Prong Two the claim is directed to an abstract idea. 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: As discussed above representative claims 1, 11 and 16 include the additional elements of “…a method…one or more processors…” [claim 1]; a system comprising a memory, comprising instructions; and one or more processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform…” [claim 11]; a non-transitory machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations [claim 16] comprising: generating skill metrics for members of an online social networking service…”, these limitations do not transform the abstract idea into significantly more because the mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (see specification as noted above). Further, the additional elements amount to no more than applying the judicial exception using generic computing components, linking the use of the judicial exception to a computing environment, and adding insignificant extra-solution activity to the judicial exception. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity—MPEP 2106.05(d).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Moreover, a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)). Further, operating in a computing environment merely links the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).  For these reasons there is no inventive concept in the claim and thus it is ineligible.
Independent claims 11 and 16 recite substantially similar limitations as independent claim 1, and are therefore also considered abstract and being held rejected under the same grounds.
Dependent claims 4-10, 14, 15 17 and 19-25 fail to cure the deficiencies of the above noted independent claims from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  For Example, dependent claims 4-10, 14, 15 17 and 19-25 recite additional data gathering, (identifying, aggregating, ranking), calculating steps. Claims 4, 14 and 19 recite in part, “…wherein aggregating the similarity values further comprises: calculating one of …”;  claim 5 recites in part, “…wherein a size of each virtual team is within a predetermined range….”; claims 6 and 15 recite in part,”… wherein the skill metrics for the member comprise …”; claim 7 recites in part, “…wherein the similarity value is calculated as a cosine similarity between two skill vectors….”;  claims 8 and 20 recite in part, “…wherein the skill metrics for the member comprise a vector formed by aggregating a title vector of the member and a skill vector for each skill of the member,…”; claim 9 recites in part, “…wherein the request is one of a request for information about the company or …”; claim 10 recites in part, “…wherein the similarity value is calculated by a machine-learning program trained with skill data for the members of the social network…”,  claim 17 recite in part, “…wherein identifying the virtual team further comprises: including in the virtual team employees of the division having the similarity value above a predetermined threshold…”; claims 21, 23 and 25 recite in part, “…wherein the division employees report to…; claim 22 recites in part, “…wherein the division includes division employees…”; and claim 24 recites in part, “…wherein the division includes…” which represents insignificant extra solution activity to the judicial exception (mere data gathering in conjunction with a law of nature or abstract idea), and/or mere instructions to implement the abstract idea on a computer, and merely specify that the abstract idea is executed in computer environment by limiting the claims to a particular field (computing). Hence, the claims are directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. Accordingly the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 6 recites the additional limitation of a machine-learning program for calculating skill vector values which is not an inventive concept that meaningfully limits the abstract idea. The limitation amounts to adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g) and adding well-understood, routine and conventional activity (MPEP 2106.05(d). Again, as discussed regarding their respective independent claims, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components. Accordingly, the additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A, nor provide an inventive concept in Step 2B. Claims 1, 4-11, 14-17 and 19-25 are therefore not eligible subject matter. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9, 11, 14-17, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al., US Patent Application Publication No US 2014/0279629 A1, in view of Schellenberger et al., US Patent Application Publication No US2016/0267522A1, in further view of Brave et al., US Patent Application Publication No US 2009/0037355A1.

With respect to Claims 1, 11 and 16,
McConnell discloses,
generating, by one or more processors, skill metrics for members of an online social networking service;(¶3: “…One or more implementations relate generally to computer systems and software, and, more particularly, to online social networking, messaging, and profile systems…”;¶39:“…different methods, apparatus, systems, and computer program products for a profile management system that may interact with or include an online social network, also referred to herein as a social networking system or an enterprise social network…”; ¶53:”… A profile management system may aggregate information about an entity which may be a user or employee associated with an organization. The information may include various data objects and records which may be used to identify one or more skills that the user possesses. In various implementations, a skill may be defined by one or more data values identifying a professional ability or competency that the user possesses…”;¶69: “…User profile data aggregator 204 may also be configured to retrieve data from user services and applications 208, which may be services and applications that a user subscribes to from a service provider, such as Salesforce.com.RTM.. For example, a user may subscribe to a social networking service, such as Chatter.RTM.. In this example, profile information and other information may be stored in a database system operated and maintained by the service provider. The information may include basic biographical information as well as awards and achievements that may have been awarded to the user via a service or application that the user subscribes to. User profile data aggregator 204 may query information stored in the user's social networking service profile and retrieve information from the user's social networking service profile…”)
detecting a request by a first member for presentation of information about a company having a company profile hosted by the online social networking service;(¶10: “…FIG. 3 illustrates a block diagram of an example of a system for generating and managing organization profiles¶89: “…Organization profile management system 302 may further include search engine 311, which may be configured to provide an organizational user with search functionalities of data stored in organization data store 312. As similarly discussed above with reference to user profile management system 202, generated skill information and skill scores may be used to formulate query strategies and identify and rank relevant employees for searches or queries issued by a user. Thus, search engine 311 may be configured to query employee profiles stored in organization data store 312 based on skill information generated by employee profile management system 304 and in response to an organizational user, such as a manager, issuing a query…”)
identifying divisions within the company and employees of each division(Fig 24, ¶31: “…FIG. 24 illustrates an example of an image of an organizational profile that includes user interface components configured to display skill information retrieved from various different sources for the organization's employees, in accordance with some implementations…”;Fig 17 “Compare Tricia to her…Company…Department…”; ¶132: “…widgets or user interface components may be generated to create representations of skill information and scores associated with employees of the organization. In various implementations, the user interface components may be configured to present information about several employees, or several groups of employees. Thus, user interface components generated for the organization's profile may include aggregate skill information for different groups of employees. For example, a user interface component may be configured to represent profile information for all employees in the organization that have the skill "software developer" and a skill level of "expert."…”;Fig 28, ¶171:”… Image 2800 may present a user, who may be a manager or director at a company, to configure a search for potential employees by selecting what skills and skill levels the potential hire must have...”;claim 1: “…retrieving employee profile information from at least one employee profile stored in an organization database system; combining the received skill information with the retrieved employee profile information; and generating an organization profile based, at least in part, on the combined information…”) Examiner interprets the organization’s profile including aggregate skill information for different groups of employees stored in an organization database system of McConnell as teaching applicant’s divisions.
McConnell discloses all of the above limitations, McConnell does not distinctly describe the following limitations, but Schellenberger however as shown discloses,
division employees of each division(¶51: “…the characteristics of the individuals in target audience 410 may include those of some of the users of a social network (such as the information in user profiles) and/or the interactions of the individuals with other users in the social network. Thus, the characteristics of the individuals in target audience 410 may include the factors listed above, such as: demographic information, geographic location, a current employer, a functional area (e.g., engineering, sales, consulting), seniority in an organization, employer size, education (such as schools attended and degrees earned), employment history (such as previous employers and the current employer), professional development, interest segments, groups that the user is affiliated with or that the user tracks or follows, a job title, additional professional attributes (such as skills), and/or inferred attributes (which may include or be based on user behaviors)…”)
calculating, by the one or more processors, similarity values between the first member and each division employee, each similarity value being based on a comparison of the skill metrics of the first member with the skill metrics of the division employee (¶15,¶52: “…This social graph includes nodes 510 corresponding to individuals and edges 512 corresponding to connections among the individuals corresponding to nodes 510. For example, edges 512 may represent interrelationships among the individuals or entities, such as organizations (companies, schools, etc.) that the individuals are (or used to be) associated with… social graph 500 may be used to determine an affinity or similarity metric, for example, by counting or tracing edges 512 between current members of the organization and the individual…”;¶53: “…As the users switch jobs over time, the relationships (which may directly or indirectly specify correlations) between different job titles, seniority, employers, skills, associated groups, etc. may be specified (e.g., by affinity or similarity metrics). This information may be used to identify individuals in expanded audience 412 who, while different from the individuals in target audience 410, are similar (e.g., their characteristics and, thus, it is hoped, their interests and employment suitability) to the individuals in target audience 410.  ¶57: “…Computer system 700 includes one or more processing units or processors 710…”)
 for each identified virtual team, calculating a team similarity value by aggregating the similarity values between the first member and each division employee of the virtual team (¶19: “…at least a portion of the software application executing on electronic devices 110 may be an application tool that is embedded in the web page, and that executes in a virtual environment of the web browsers…”;¶35: “…,the metric may be computed as the sum of the square of the differences of the values of the characteristics for the individuals outside of the target audience and the values of the characteristics for the individuals in the target audience. Those individuals having metrics less than a threshold (which may be based on the desired size of the expanded audience) may be included in the expanded audience. Alternatively or additionally, the characteristics of the individuals that are outside of the target audience may be a superset of the characteristics of the individuals in the target audience…the similarity of the individuals in the target audience and the expanded audience may be determined using the metrics and/or set theory as applied to a high-dimensional space of the characteristics of individuals…”; ¶44: “…computer system 310 may identify an expanded audience 316 for the advertising campaign…computer system 310 may compare the characteristics of the individuals in the target audience and characteristics of the individuals in the expanded audience. This analysis may be performed on an individual basis and/or using the aggregate characteristics of a group of individuals. For example, for each of one or more specific attributes of targeted individuals (e.g., a specific skill, a specific employer, a specific job title), computer system 310 may identify one or more attributes that are different but comparable (e.g., a related skill, a comparable employer, a similar job title)…”;¶47-¶52)
the team similarity value representing a similarity between the first member and the virtual team;(¶35,¶52: “…This social graph includes nodes 510 corresponding to individuals and edges 512 corresponding to connections among the individuals corresponding to nodes 510. For example, edges 512 may represent interrelationships among the individuals or entities, such as organizations (companies, schools, etc.) that the individuals are (or used to be) associated with… social graph 500 may be used to determine an affinity or similarity metric, for example, by counting or tracing edges 512 between current members of the organization and the individual…”;¶53: “…the relationships (which may directly or indirectly specify correlations) between different job titles, seniority, employers, skills, associated groups, etc. may be specified (e.g., by affinity or similarity metrics). This information may be used to identify individuals in expanded audience 412 who, while different from the individuals in target audience 410, are similar (e.g., their characteristics and, thus, it is hoped, their interests and employment suitability) to the individuals in target audience 410…”)
McConnell teaches methods/systems for generating an organization profile based on skill information associated with a plurality of employees. Schellenberger discloses method/system for determining similarity, affinities and interrelationships among individuals such as organizations, entities.  McConnell and Schellenberger are directed to the same field of endeavor since they are related to techniques for correlating individuals of an organization. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to combine the method/system for generating and managing an organization profile of McConnell with the techniques for defining user interrelationships and connections as taught by Schellenberger since it allows for identifying correlations among individuals and their associations (companies, schools, organizations, groups, employer, skills, etc.) based on (affinity/similarity) metrics, and/or aggregated characteristics (¶35,¶44,¶52,¶53).
McConnell and Schellenberger disclose all of the above limitations, the combination of McConnell and Schellenberger does not distinctly describe the following limitations, but Brave however as shown discloses,
identifying, by the one or more processors, a virtual team for each division that includes one or more division employees having the similarity value with the first member above a predetermined threshold;(¶58: “…Identify the group of users who share affinity to the current intent, as well as those users who exhibit behavior most like the current user within the context of that intent.… this peer group is represented by a user vector 605 and each user entry in the vector may have a weight indicating how strong of a peer he is to the current user in this context…. Higher intra -group similarity in behavior compared to inter -group similarity indicates the group is differentiated and thus a higher weight of influence for groupness is warranted when influencing the peer group. Similarity can be measured by looking at similarity of documents and terms used through one of many similarity calculations, e.g. cosine similarity, on users' aggregated interest vectors…”;¶70: “…These two directions of considering the affinity of each document to the query, i.e. topic attraction and topic match, are combined in a non-linear weighted sum along with the final factor of overall activeness i.e., usefulness, to arrive at a value for the virtual folksonomy sub-affinity.)
ranking, by the one or more processors, the virtual teams based on the team similarity values with the first member(¶66: “…all affinities are stored as sparse matrices and vectors…Although there is ultimately a single number that can be calculated to represent the affinity between any two entities, e.g. a document and term, there are usually several sub -affinities that are combined in a weighted sum to arrive at that single number. The weights on that sum may be dependent on context….”;¶70: “…These two directions of considering the affinity of each document to the query, i.e. topic attraction and topic match, are combined in a non-linear weighted sum along with the final factor of overall activeness i.e., usefulness, to arrive at a value for the virtual folksonomy sub-affinity. This sub-affinity is then combined with other sub-affinities, such as those based on navigational patterns, and filtered through the lens of peer groups, to arrive at an ultimate ranking of documents against the query, called UseRank…”;¶71)
causing presentation of one or more of the virtual teams, selected and ordered for presentation based on the ranking, in a user interface of the first member.(¶114: “…identifies the appropriate group of peers, and ultimate returns with a set of content recommendations 203 ordered based on the their computed UseRank.TM.. These recommendations are then displayed within the Webpage on the user's browser. These recommendations may take the form of navigation links or enhanced search results…”;Fig 20,¶123: “…The invention also provides most popular search results, which includes content with the greatest value, top applications within the company, and information specific to a department or cross-company information…”)
Brave discloses a method/system for identifying group(s) of users who share similarities/affinity. Brave further discloses context-based content recommendations. McConnell, Schellenberger and Brave are directed to the same field of endeavor since they are related to techniques for correlating individuals based on information/products/services, or the like. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to combine the method/system for generating and managing an organization profile of McConnell with the techniques for defining user interrelationships and connections of Schellenberger and the method/system for context-based content recommendation as taught by Brave since it allows for calculating an affinity between two entities based on sub-affinities  utilizing various mathematical and probabilistic techniques (¶66).
Independent claims 11 and 16 recite substantially similar limitations as independent claim 1, therefore they are rejected based on the same rationale.

With respect to Claims 4, 14 and 19,
McConnell, Schellenberger, and Brave disclose all of the above limitations, Schellenberger further discloses,
wherein aggregating the similarity values further comprises: calculating one of a median, a mean, a predetermined percentile, or a sum of the similarity values of a predetermined number of employees of the division having highest similarity values (¶35: “…the metric may be computed as the sum of the square of the differences of the values of the characteristics for the individuals outside of the target audience and the values of the characteristics for the individuals in the target audience.…”)
McConnell, Schellenberger and Brave are directed to the same field of endeavor since they are related to techniques for correlating individuals based on information/products/services, or the like. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to combine the method/system for generating and managing an organization profile of McConnell with the method/system for context-based content recommendation of Brave and the techniques for defining user interrelationships and connections as taught by Schellenberger since it allows for identifying correlations among individuals and their associations (companies, schools, organizations, groups, employer, skills, etc.) based on (affinity/similarity) metrics, and/or aggregated characteristics (¶35,¶44,¶52,¶53).

With respect to Claim 5,
McConnell, Schellenberger and Brave disclose all of the above limitations, Schellenberger further discloses,
further wherein a size of each virtual team is within a predetermined range (¶35: “…Those individuals having metrics less than a threshold (which may be based on the desired size of the expanded audience) may be included in the expanded audience…”)
McConnell, Schellenberger and Brave are directed to the same field of endeavor since they are related to techniques for correlating individuals based on information/products/services, or the like. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to combine the method/system for generating and managing an organization profile of McConnell with the method/system for context-based content recommendation of Brave and the techniques for defining user interrelationships and connections as taught by Schellenberger since it allows for identifying correlations among individuals and their associations (companies, schools, organizations, groups, employer, skills, etc.) based on (affinity/similarity) metrics, and/or aggregated characteristics (¶35,¶44,¶52,¶53).

With respect to Claim 7,
McConnell, Schellenberger and Brave disclose all of the above limitations, Brave further discloses,
wherein the similarity value is calculated as a cosine similarity between two skill vectors(¶58: “…Similarity can be measured by looking at similarity of documents and terms used through one of many similarity calculations, e.g. cosine similarity, on users' aggregated interest vectors…”)
McConnell, Schellenberger and Brave are directed to the same field of endeavor since they are related to techniques for correlating individuals based on information/products/services, or the like. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to combine the method/system for generating and managing an organization profile of McConnell with the techniques for defining user interrelationships and connections as taught by Schellenberger and the method/system for context-based content recommendation as taught by Brave since it allows for calculating an affinity between two entities based on sub-affinities  utilizing various mathematical and probabilistic techniques (¶66).

With respect to Claim 9,
McConnell, Schellenberger and Brave disclose all of the above limitations, McConnell further discloses,
wherein the request is one of a request for information about the company or a request for information about a job in the company. (¶31: “…FIG. 24 illustrates an example of an image of an organizational profile that includes user interface components configured to display skill information retrieved from various different sources for the organization's employees, in accordance with some implementations…”;Fig 24 “Leadership”, “Meet the rest of our team”.. “Team Statistics”; ¶53: “…the user profile management system may provide the user with the ability to search for jobs based on the retrieved and generated skill information, as well as be searched for by potential employers.…”;¶135: “…the organization's profile may have a publicly accessible and viewable web-page that may be viewable via the Internet..”;¶166: “…FIG. 24 illustrates an example of an image of an organizational profile that includes user interface components configured to display skill information retrieved from various different sources for the organization's employees, in accordance with some implementations…”)

With respect to Claim 17,
McConnell, Schellenberger and Brave disclose all of the above limitations, Schellenberger further discloses,
wherein identifying the virtual team further comprises: including in the virtual team employees of the division having the similarity value above a predetermined threshold (¶35: “…the metric may be computed as the sum of the square of the differences of the values of the characteristics for the individuals outside of the target audience and the values of the characteristics for the individuals in the target audience. Those individuals having metrics less than a threshold (which may be based on the desired size of the expanded audience) may be included in the expanded audience….”)
McConnell, Schellenberger and Brave are directed to the same field of endeavor since they are related to techniques for correlating individuals based on information/products/services, or the like. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to combine the method/system for generating and managing an organization profile of McConnell with the method/system for context-based content recommendation of Brave and the techniques for defining user interrelationships and connections as taught by Schellenberger since it allows for identifying correlations among individuals and their associations (companies, schools, organizations, groups, employer, skills, etc.) based on (affinity/similarity) metrics, and/or aggregated characteristics (¶35,¶44,¶52,¶53).

With respect to Claims 21, 23 and 25,
McConnell, Schellenberger and Brave disclose all of the above limitations, McConnell further discloses,
wherein the division employees report to a same person(¶89: “…search engine 311 may be configured to query employee profiles stored in organization data store 312 based on skill information generated by employee profile management system 304 and in response to an organizational user, such as a manager, issuing a query…, search engine 311 may be configured to provide the organizational user, such as the manager, with employee profiles relevant to the manager's initial query…”;¶143: “…A user, such as a manager, may select various skills and skill levels that a potential employee should have…”)

With respect to Claims 22 and 24,
McConnell, Schellenberger and Brave disclose all of the above limitations, McConnell further discloses,
wherein the division includes division employees organized according to one of same functional area, same geographic location, or same product area(¶31: “…FIG. 24 illustrates an example of an image of an organizational profile that includes user interface components configured to display skill information retrieved from various different sources for the organization's employees, in accordance with some implementations…”;Fig 24 “Leadership”, “Meet the rest of our team”.. “Team Statistics”; ¶135: “…the organization's profile may have a publicly accessible and viewable web-page that may be viewable via the Internet…”;¶166: “…image 2400 also includes data field 2408 which displays profiles of organizational leaders that may be identified based on having particular types of skills, such as leadership skills, greater than a threshold number of skills, and/or having greater than a threshold skill level for particular skills.)

Claims 8, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell, Schellenberger, Brave in further view of Tang et al., US Patent Application Publication No US 2017/0004454 A1.


With respect to Claims 8 and 20,
McConnell, Schellenberger and Brave disclose all of the above limitations, the combination of McConnell, Schellenberger and Brave does not distinctly describe the following limitations, but Tang however as shown discloses,
wherein the skill metrics for the member comprise a vector formed by aggregating a title vector of the member and a skill vector for each skill of the member, the title vector and the skill vector having respective values calculated by a machine-learning program, wherein similar skills have similar skill vectors and similar titles have similar title vectors.(¶15: “…The features in the feature vectors may represent, e.g., a job industry, a professional field, a job title, a company name, professional seniority, geographic location, etc. A recommendation engine may be provided in the form of a binary classifier that can be trained using a set of training data. The set of training data can be constructed using historical data that indicates whether a certain job posting presented to a certain member resulted in that member applying for that job. A trained binary classifier may be used to generate, for a (member profile, job posting) pair, a value indicative of the likelihood that a member represented by the member profile applies for a job represented by the job posting. A value indicative of the likelihood that a member represented by the member profile applies for a job represented by the job posting may be referred to as a relevance value or a degree of relevance…”;¶17: “…multiple ordered categories of relevance labels…pair wise preference…”¶29: “…One of the decision nodes from the tree may be to compare to a threshold value the cosine similarity matching score calculated with respect to the job title feature (e.g., represented by a title string) in the member profile and the job title feature from the job posting…”)
Tang teaches pairwise preference, and a binary classification model for learning global weights which are optimized to fit all the (member profile, job posting) pairs in the data set. McConnell, Schellenberger, Brave and Tang are directed to the same field of endeavor since they are related to techniques for correlating individuals based on information/products/services, or the like. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to combine the method/system for generating and managing an organization profile of McConnell with the method/system for context-based content recommendation of Brave, the techniques for defining user interrelationships and connections of Schellenberger and the feature vectors as taught by Tang since it allows for training, representing member profiles (i.e. job industry, professional field, job title, company name, seniority) and ranking data using pairwise preference (¶15-17,¶29).





With respect to Claim 10,
McConnell, Schellenberger and Brave disclose all of the above limitations, the combination of McConnell, Schellenberger and Brave does not distinctly describe the following limitations, but Tang however as shown discloses,
wherein the similarity value is calculated by a machine-learning program trained with skill data for the members of the social network, the machine-learning program calculating the similarity value for a pair of members such that the similarity value is correlated to a similarity of skills between the pair of members.(¶15: “…Member profiles and job postings are represented in the on-line social network system by feature vectors. The features in the feature vectors may represent, e.g., a job industry, a professional field, a job title, a company name, professional seniority, geographic location, etc. A recommendation engine may be provided in the form of a binary classifier that can be trained using a set of training data. The set of training data can be constructed using historical data that indicates whether a certain job posting presented to a certain member resulted in that member applying for that job. A trained binary classifier may be used to generate, for a (member profile, job posting) pair, a value indicative of the likelihood that a member represented by the member profile applies for a job represented by the job posting …”; ¶17: “…multiple ordered categories of relevance labels…pair wise preference…”; ¶29: “…One of the decision nodes from the tree may be to compare to a threshold value the cosine similarity matching score calculated with respect to the job title feature (e.g., represented by a title string) in the member profile and the job title feature from the job posting. Another decision node may be to compare to a threshold value a popularity score indicative of how popular is the company and its location represented by the job company and job location features from the job posting. The terminal nodes (leaf nodes) of a decision tree represent possible outcomes of applying the decision tree to a (member profile, job posting) pair. The outcomes are also referred to as tree scores…”)
McConnell, Schellenberger, Brave and Tang are directed to the same field of endeavor since they are related to techniques for correlating individuals based on information/products/services, or the like. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to combine the method/system for generating and managing an organization profile of McConnell with the method/system for context-based content recommendation of Brave, the techniques for defining user interrelationships and connections of Schellenberger and the feature vectors as taught by Tang since it allows for training, representing member profiles (i.e. job industry, professional field, job title, company name, seniority) and ranking data using pairwise preference (¶15-17,¶29).





Conclusion
References cited but not used:
Eder, US Patent Application Publication No US2012/0158633A1, “Knowledge Graph Based Search System”, relating to method/system for development and integration of information and knowledge from systems; domains can be divided into hierarch or groups and each member of a hierarchy or group is a type of entity.
Folkening, US Patent Application Publication No 2015/0089353A1, “Platform for Building Virtual Entities using equity systems”, relating to determining a similarity weight to other users based on an objective similarity between a first user and a second user various other factors.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
 /KIMBERLY L EVANS/ Examiner, Art Unit 3629                                                                                                                                                                                                       
                                                                                                                                                                                                    /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629